PER CURIAM.
While it is apparent that the plaintiff is not entitled to a bill of particulars to the extent demanded by it upon the motion which was denied, yet it appears, upon a reading of the answer, that it is entitled to be apprised with greater particularity than is therein contained as to some of the alleged fraudulent practices charged against it. We think that the motion for a bill of particulars should have been granted to the extent of requiring the defendant to furnish (1) a list of the bills presented to the comptroller referred to in the answer, containing false and fraudulent charges; (2) the title of the reports in which paper was used in violation of the contract; (3) the title of the reports required to be printed which were not printed by plaintiff, but printed elsewhere; and (4) the matters from which, by reason of the delay and failure of the plaintiff to execute its contract, the state got no service.
The order should be reversed, and the motion granted to the extent indicated in this opinion, with $10 costs and disbursements of appeal, and $10 costs of motion to abide the final event.